Title: John Adams to Abigail Adams 2d, 14 April 1783
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)



My dear daughter
Paris, April 14th, 1783

By this time, I hope, your inclination to travel has abated, and the prospect of peace has made you more contented with your native country. You little know the difficulties of a voyage to Europe, even in time of profound peace. The elements are as unstable in peace as in war, and a sea life is never at first agreeable, nor ever without danger. In foreign countries few persons preserve their health; the difference of climate, of air, of manner of life, seldom fail to occasion revolutions in the constitution and produce disorders, very often violent, dangerous and fatal ones. Those who escape have a seasoning. Besides, the polite life in Europe is such an insipid round of head-dressing and play, as I hope will never be agreeable to you—or rather I hope you will detest it as beneath the character of a rational being, and inconsistent with the indispensable duties of life, those of a daughter, wife, or mother, and even those of a sister, friend, or neighbour.
Policy, which is but another word for imposture in these countries, encourages every species of frivolity and dissipation on purpose to divert people from reading and thinking. But in our country every encouragement ought to be given to reading and thinking, and, therefore, diversions should be very sparingly indulged.
You are now of an age, my dear, to think of your future prospects in life, and your disposition is more thoughtful and discreet than is common. I need not advise you to distinguish between virtues and amusements, between talents and fancy.
Your country is young, and advancing with more rapid strides than any people ever took before. She will have occasion for great abilities and virtues to conduct her affairs with wisdom and success. Your sex must preserve their virtue and discretion, or their brothers, husbands, and sons will soon lose theirs. The morals of our country are a sacred deposit, and let every youth, of either sex, beware that no part of the guilt of betraying it belongs to him.
Look not for fortune, honours, or amusements, these are all but trash. Look for the virtues of good citizens and good men; with these the others will do little good or no harm; without them they are nothing but vexation and a scourge.
I please myself with the fond hope of conversing with you soon at home. Your brother was at Hambourg on the 4th of April, but I hope is at the Hague by this time.

Your affectionate father,
John Adams

